  Case: 1:14-cv-02028 Document #: 352 Filed: 12/28/18 Page 1 of 2 PageID #:10882



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

                                                     )
 RACHEL JOHNSON, on behalf of herself                )       Case No. 14-cv-2028
 and all others similarly situated,                  )
                                                     )       U.S. District Judge Manish S. Shah
                   Plaintiff,                        )
                                                     )       Magistrate Judge Jeffrey Cole
         v.                                          )
                                                     )
 YAHOO!, INC.,
                                                     )
                   Defendant.                        )

                                       NOTICE OF APPEAL

        Rachel Johnson, the plaintiff and former class representative in this class action, hereby

appeals on behalf of herself and all others similarly situated to the United States Court of Appeals

for the Seventh Circuit from the final judgment entered on the 29th day of November 2018; from

the order entered on the 29th day of November 2018 granting Defendant’s motion for

reconsideration; from the order entered on February 13, 2018 granting Defendant’s motion to

decertify the class; from the order entered on January 4, 2016 granting in part and denying in part

Plaintiff’s motion for class certification; and from any other orders relating to the entry of

judgment. Rachel Johnson is qualified to bring the appeal as the representative of the formerly

certified class.

Dated: December 28, 2018

                                                         Respectfully submitted,

                                                         By: /s/ Timothy J. Sostrin
                                                         Timothy J. Sostrin
                                                         Keith J. Keogh
                                                         Keogh Law, Ltd.
                                                         55 W. Monroe St., Ste. 3390
                                                         Chicago, IL 60603
                                                         312.726.1092 (office)


                                                 1
Case: 1:14-cv-02028 Document #: 352 Filed: 12/28/18 Page 2 of 2 PageID #:10883



                                          312.726.1093 (fax)
                                          TSostrin@KeoghLaw.com

                                          Attorneys for Plaintiff Rachel Johnson




                                      2
